Martin, J.,
delivered the opinion of the court.
The plaintiff seeks to enforce her tacit mortgage on a slave sold by her husband to the defendants’ ancestor, and render the same liable to satisfy a judgement which she obtained against her said husband for the restitution of her dotal and paraphernal property.
The defendants pleaded the general issue, and that they were not at the time of the answer in possession of the slave, nor were they at the time of the service of citation, nor at any time since; and that they are not owners of said slave, nor were they at the time of said service; nor at any time since.
There was a judgement for the plaintiff, and the defendants appealed.
*558The evidence shows that the slave was sold to the brother of one of the heirs of the husband on the day of the service of the citation, and the vendee believes, with the intention of running him from the operation of the present suit.
The claim of the plaintiff as against her husband, her tacit mortgage, and his sale of the slave to the defendant’s ancestor, are proved, and the disposition they have made of it, cannot affect her rights.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court, so far as it relates to the heirs of Davenport, be affirmed with costs.